*99Tbe jury found a verdict for tlie plaintiff, on wbicb tbe court delivered tbe following opinions:
Law, C. J., Sherman and Ellsworth, JJ.,
supposed tbat clause of tbe statute to have reference to shoes and boots only; and that it could not be extended beyond tbo letter, so as to include saddles and harness: it being a penal statute, ought to be construed strictly, otherwise it might operate as a snare to mankind.
Dteb and Pitkist, JJ., said they considered the law to be everywhere pointedly against manufacturing or vending bad leather: That the great object of the statute is to prevent that public injury. The working of had leather into saddles and other wares, is as expressly within the mischief the law intended to prevent, as the working of it into shoes; therefore within the spirit and meaning. Nam qui haeret in liter a, haeret in coriiee.